El Juez Asociado Señor Kolthoff Caraballo
emitió la opi-nión del Tribunal.
En el presente caso nos corresponde determinar si el principio de especialidad estatuido en el Art. 12 del Código Penal de 2004, infra, prohíbe el que un tribunal de instan-cia pueda conceder una libertad a prueba según la Ley de Sentencia Suspendida y Libertad a Prueba, en lugar del desvío que provee el Art. 404(b) de la Ley de Sustancias Controladas de Puerto Rico, infra. Por los fundamentos que se exponen en esta opinión, contestamos esa interro-gante en la negativa.
I
Los hechos de este caso son relativamente sencillos: des-pués de un juicio en su fondo por tribunal de derecho, el peticionario fue declarado culpable por dos cargos conteni-*878dos en el Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, Ley Núm. 4 de 23 de junio de 1971 (24 L.P.R.A. sec. 2404), esto es, posesión ilegal de una sustan-cia controlada. En el momento de ser hallado culpable, el peticionario, a través de su defensa, solicitó al juez que considerara concederle los beneficios del programa de desvío que establece el inciso (b) del referido Art. 404 (24 L.P.R.A. sec. 2404(b)(1)). El Ministerio Público señaló en ese momento que su posición en torno a la solicitud del peticionario dependería del informe presentencia.
El informe presentencia de la Oficina de Oficiales Socio-penales recomendó que al peticionario se le concediera el beneficio de una libertad a prueba. El día del acto de la lectura de sentencia, a pesar de la solicitud hecha por el peticionario en el momento en que se le encontró culpable para que se le concediera el desvío del Art. 404(b)(1), el juez de instancia dictó sentencia concediéndole el beneficio de libertad a prueba, pero a través de la Ley de Sentencia Suspendida y Libertad a Prueba (Ley de Sentencia Sus-pendida),(1) sujeto a que el ahora probando, completara un tratamiento para la adicción.(2)
Inconforme, el peticionario recurrió mediante un re-curso de certiorari al Tribunal de Apelaciones, alegando que la acción del Tribunal de Primera Instancia al no con-cederle el programa de desvío del Art. 404(b)(1) de la Ley de Sustancias Controladas, supra, violaba el principio de especialidad y el debido proceso de ley. El Tribunal de Ape-laciones se negó a expedir el recurso basado esencialmente en la discreción de la que gozan los jueces de instancia en la determinación de conceder los beneficios de una senten-cia suspendida. Al así hacerlo, el foro apelativo intermedio no consideró el argumento relacionado al principio de es-pecialidad y la alegada violación al debido proceso de ley.
*879Es de ese dictamen que el peticionario recurre ante nues-tra consideración, esbozando como único error el siguiente:
Erró el Honorable Tribunal de Apelaciones al denegar el auto de certiorari solicitado y confirmar la resolución recurrida, la cual violenta el principio de especialidad establecido en Artículo 12(A) del Código Penal Vigente, en violación del debido proceso de ley. Petición de certiorari, pág. 8.
II

El Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico “vis-á-vis” el Art. 2A de la Ley de Sentencia Suspendida y Libertad a Prueba

En Pueblo v. Martínez Lugo, 150 D.P.R. 238, 246 (2000), señalamos que aunque el mecanismo de desvío provisto por el Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra, es “análogo al provisto en el estatuto general de Sentencias Suspendidas, tiene sustanciales diferencias”. (Énfasis y escolio omitidos.) En el presente caso reiteramos esas diferencias sustanciales pero, esta vez, para enfatizar la forma en que estos estatutos se complementan en la búsqueda del mecanismo más conveniente para la rehabilitación de un probando, decisión que, adelantando conclusiones, recae en la única y sana discreción del Tribunal de Primera Instancia.
El Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra, provee el mecanismo de libertad a prueba conocido comúnmente como “desvío”, el cual tiene un fin terapéutico y eminentemente rehabilitador.(3) En lo pertinente, el texto de este artículo señala lo siguiente:
(b)(1) Si cualquier persona que no haya sido previamente convicta de violar el inciso (a) de esta sección, o de cualquier *880otra disposición de este capítulo, o de cualquier ley de los Es-tados Unidos, relacionada con drogas narcóticas, marihuana, o sustancias estimulantes o deprimentes, es hallada culpable de violar el inciso (a) de esta sección, bien sea después de la celebración del juicio o de hacer una alegación de culpabili-dad, el tribunal podrá, sin hacer pronunciamiento de culpabi-lidad y con el consentimiento de tal persona, suspender todo procedimiento y someter a dicha persona a libertad a prueba bajo los términos y condiciones razonables que tenga a bien requerir, y por un término fijo de tres (3) años. (Enfasis suplido.) El Art. 404(b)(1) de la Ley de Sustancias Controladas, supra.
Como podemos ver, este artículo establece primera-mente tres condiciones sine qua non para que el tribunal sentenciador pueda otorgar sus beneficios a un senten-ciado: (1) la persona tiene que haber sido encontrada culpable por el inciso (a) del propio artículo (posesión de al-guna sustancia controlada); (2) la persona no puede tener una convicción previa por ese artículo, ni por cualquier otro delito comprendido en la propia ley o en cualquier ley de Estados Unidos relacionada con drogas narcóticas, marihuana, o sustancias estimulantes o deprimentes, y, por úl-timo, (3) tiene que mediar el consentimiento de la persona que se ha de beneficiar del mecanismo.
Una vez se dan estos requisitos, el tribunal puede, sin hacer pronunciamiento de culpabilidad, suspender todo los procedimientos para —como se infiere más adelante en el texto del artículo— someter a dicha persona a libertad a prueba al amparo de un programa de tratamiento y rehabilitación. Si la persona completa exitosamente el pro-grama de tratamiento y rehabilitación, y el tribunal, pre-via la celebración de una vista, se convence de que se en-cuentra realmente rehabilitada,(4) entonces ésta quedará *881exonerada y la causa criminal en su contra será totalmente sobreseída.(5)
De manera que el resultado neto de una culminación exitosa del mecanismo de desvío provisto por el Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra, es que el ciudadano nunca adviene a ser un convicto, para efectos de las incapacidades o descalificaciones que imponen las leyes a los convictos por la comisión de algún delito. (6) Además, el ciudadano tendrá derecho a que el Superintendente de la Policía le devuelva cualquier expediente de huellas dactilares y fotografías que obren en poder de la Policía de Puerto Rico, tomadas en relación con la violación de ese artículo.(7)
Por su parte, prácticamente desde el momento mismo de su promulgación y de manera reiterada, hemos señalado que a la Ley de Sentencia Suspendida también le anima un propósito preeminentemente rehabilitador.(8) El Art. 2 de esta ley, 34 L.P.R.A. sec. 1027, dispone que el juez podrá suspender los efectos de una sentencia si concurren todos los requisitos que el propio artículo enumera,(9) para conceder, conforme lo dispone el Art. 53 del Código Penal de 2004,(10) una libertad a prueba como pena alternativa.(11)
*882En resumen, la Ley de Sentencia Suspendida instituyó en nuestra jurisdicción un mecanismo mediante el cual una persona convicta de algún delito no incluido en el Art. 2 de la propia ley, supra, pueda cumplir su sentencia —en su totalidad o parte de ésta— fuera de la institución penal. Esto, claro está, a condición de que observe una buena con-ducta y cumpla con todas las condiciones impuestas por el tribunal sentenciador.(12)
Sin embargo, y distinto al mecanismo de desvío del Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra, la Ley de Sentencia Suspendida requiere —por definición— que el tribunal dicte sentencia, por lo que la persona se convierte primero en un convicto, para entonces poder acogerse a los beneficios de este mecanismo.
Por lo tanto, el desvío que provee el Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra, cier-tamente concede una ventaja sobre el Art. 2 de la Ley de Sentencia Suspendida, supra, pues la persona que culmina exitosamente su programa de desvío no se le afecta su ex-pediente penal, aunque haya sido declarada culpable del delito de posesión de una sustancia controlada. Sin duda, tal beneficio por parte del legislador respondió al carácter rehabilitador que hemos señalado ostenta ese artículo. (13)
Ahora bien, el 17 de enero de 1995, mediante la aprobación de la Ley Núm. 7, la Asamblea Legislativa enmendó el referido Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra, para incluir una última oración a su primer párrafo, la cual dispone lo siguiente: *883“El tribunal apercibirá al acusado que, de abandonar el programa de tratamiento y rehabilitación, será sancionado conforme a lo dispuesto en la sec. 4428 del Título 33.” (Énfasis suplido.)(14)
La disposición a la que se refiere esta última oración del Art. 404(b)(1), configuraba el antiguo delito de fuga —Art. 232— del pasado Código Penal, el cual fue sustituido por el nuevo delito de fuga (Art. 281 del nuevo Código Penal de 2004 (33 L.P.R.A. sec. 4909)). Con su aprobación, la Ley Núm. 7 de 17 de enero de 1995, además de enmendar el Art. 404(b)(1), también enmendó el antiguo delito de fuga para añadirle dos nuevos incisos, de manera que se configurara como delito el hecho de que la persona se fugara estando sometida a tratamiento de rehabilitación al amparo de un programa de desvío, ya fuera a través de la Regla 247.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, o del Art. 404(b) de la Ley de Sustancias Controladas de Puerto Rico, supra.
Como ya señalamos, el Art. 232 del Código Penal de 1974 (33 L.P.R.A. sec. 4428 (ed. 2001)) fue sustituido por el Art. 281 del nuevo Código Penal, supra, el cual establece lo siguiente:
Toda persona sometida legalmente a detención preventiva, a pena de reclusión o de restricción de la libertad, o a medida de seguridad de internación, a tratamiento y rehabilitación en un programa del Estado Libre Asociado o privado, supervisado y licenciado por una agencia del mismo, o a un procedimiento especial de desvío bajo la Regla 247.1 de Procedimiento Criminal o bajo una ley especial, que se fugue o que se evada de la custodia legal que ejerce sobre ella otra persona con autoridad legal y toda persona que actúe en colaboración con aquélla, incurrirá en delito grave de cuarto grado. (Énfasis suplido.)
La profesora Nevares-Muñiz, al identificar el origen de esta nueva versión del delito de fuga —Art. 281— cita el Informe de la Medida del P. del S. 2302, Comisión de lo Jurídico, pág. 65, el cual dispone lo siguiente:
*884En el nuevo tipo de fuga la redacción del Artículo 232 vigente se modifica para que su redacción precisa comprenda todas las modalidades que se mencionan expresamente y las creadas en el propuesto Código. Se incluye cualquier programa cié desvío por ley especial ante una causa criminal. ... (Enfasis suplido.)(15)
El elemento principal del delito de fuga lo constituye la evasión por parte del sujeto activo de la custodia legal a la cual está sometido.(16) Con relación al Art. 281 del nuevo Código Penal, supra, Nevares-Muñiz señala que se encuentra bajo custodia legal “toda persona sometida a un programa de tratamiento y rehabilitación de desvío bajo la Regla 247.1 de Procedimiento Criminal o el Artículo 404(b) de la Ley de Sustancias Controladas ...”. (Enfasis suplido. )(17)
Concluimos, entonces, que el delito de fuga que establece el Art. 281 del Código Penal, supra, dispone que éste se configura por toda aquella persona que se evade mien-tras está sometida a tratamiento y rehabilitación en un programa de desvío, provisto por el Art. 404(b)(1) de la Ley de Sustancias Controladas, supra.
En cuanto a la enmienda que añadió la última oración del primer párrafo del Art. 404(b)(1) de la Ley de Sustan-cias Controladas, supra, y que señala que el probando que abandone el tratamiento mientras se aprovecha de este desvío será sancionado conforme a lo dispuesto en el delito de Fuga, la Exposición de Motivos de la Ley Núm. 7 de 17 de enero de 1995 señala lo siguiente:
Con frecuencia, se envía a los acusados a instituciones privadas tales como los Hogares C.R.E.A., Inc, [sic] y otros programas sin fines de lucro para tratamiento por el tiempo que determine el tribunal bajo los mecanismos de desvío mencionados. [Art. 404(b) y Regla 247.1], En estos casos, al no haberse dictado sentencia, cuando la persona se retira del tra-*885tamiento ordenado por el tribunal se reconoce como abandono y no como fuga.
La situación descrita, además de representar un gran peligro para la comunidad, constituye un derroche de los recursos del Pueblo de Puerto Rico. (Énfasis suplido.) 1995 (Parte 1) Leyes de Puerto Rico 43.
Aunque, como hemos señalado, el desvío que provee este Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra, tiene un propósito terapéutico y eminentemente rehabilitador, la Exposición de Motivos de la Ley Núm. 7, supra, que enmendó este artículo para añadir esta advertencia, nos muestra que el legislador no concedió en esa enmienda la misma preeminencia a ese propósito rehabilitador. Así lo confirma el Informe de la Comisión de lo Jurídico Penal de la Cámara de Representantes que, aun-que en otro momento menciona que ésta operaría como un disuasivo al probando, señala lo siguiente:
... en la práctica, y según admitiera el Departamento de Justicia ante esta Comisión, en muchas ocasiones los tribunales se muestran renuentes a procesar como prófugos a aquellos que estando en un programa de desvío abandonan el mismo sin autorización del Tribunal. La aprobación de esta medida facilitará la labor del Ministerio Público en este sentido y evi-tará que por meros tecnicismos estos casos no prosperen en los Tribunales.(18)
Por otro lado y más importante aún, el Informe de la Comisión de lo Jurídico Penal también señala que, en aquel entonces —1994— el 26.35% del total de personas referidas como parte de algún programa de desvío se fugó de la institución.(19) Esto significa que al menos una de cada cuatro personas que se comprometían ante un juez de instancia a permanecer en tratamiento si se le concedía el beneficio del desvío que provee este Art. 404(b)(1) de la Ley *886de Sustancias Controladas de Puerto Rico, supra, “salta-ban la verja” y abandonaban el programa de rehabilitación.
Lamentablemente, nada nos mueve a pensar que al día de hoy esa no continúe siendo la situación. Como se ha reconocido, la adicción a las drogas o la narcodependencia, como condición patológica crónica, se vincula con una tendencia natural a la recaída.(20) En ese contexto, es un fenó-meno muy frecuente el abandono por parte de una persona narcodependiente de su programa de rehabilitación, antes que el éste culmine.(21) De hecho, la experiencia en las salas criminales graves de nuestra jurisdicción es que, en ocasiones, la persona adicta a drogas ha abandonado varios pro-gramas de rehabilitación antes de ser encausado por primera vez por el delito de posesión para consumo (Art. 404 de la Ley de Sustancias Controladas, supra). Eso produce que, al momento de querer otorgarse los beneficios del desvío que provee el Art. 404(b) y ante la exigencia más que razonable del juez de instancia de que —al menos el primer año— la persona se encuentre ingresado en un centro de rehabilitación, no se encuentre alguna institución dis-puesta a aceptarlo.(22)
Todo lo anterior implica que, aunque el Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra, representa una gran ventaja para el probando que com-pleta exitosamente su programa de rehabilitación, al me-nos una cuarta parte de los que obtienen tal desvío con *887toda probabilidad abandonarán el programa, teniendo que sufrir las consecuencias que el propio mecanismo advierte. Esto es, se dictará sentencia y podría cumplir cárcel por el delito comprendido en el Art. 404 y, además, de ser encon-trado culpable por el delito de fuga, sin duda cumplirá cárcel porque ese delito no cualifica para los beneficios de una sentencia suspendida.(23) Entonces, si el probando cumple con el tratamiento, su expediente penal no reflejará delito alguno; pero si no cumple, su expediente penal podría refle-jar dos delitos graves en lugar de uno y, en ese caso, terminaría cumpliendo cárcel al menos por uno de ellos.
Por otro lado y como señalamos, distinto al Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra, el acogerse a los beneficios de la Ley de Sentencia Suspendida requiere que se dicte sentencia contra la persona, convicción que se reflejará en su expediente penal. Además, y como señala el Art. 2A de la ley,(24) el *888probando deberá consentir a someterse a un programa regular para la detección de presencia de sustancias contro-ladas, y recibir tratamiento y rehabilitación, de ser necesario.(25)
Sin embargo, y distinto al desvío que ofrece el Art. 404(b) de la Ley de Sustancias Controladas de Puerto Rico, supra, si la persona que se está beneficiando de una libertad a prueba al amparo de la Ley de Sentencia Suspendida incumple con las condiciones impuestas, tal incumplimiento podría conllevar la revocación de su libertad a prueba,(26) pero no se le podría encausar por el delito de fuga, conforme resolvimos en Pueblo v. Figueroa Garriga, 140 D.P.R. 225 (1996). Así también lo advierte la doctora Nevares-Muñiz al definir el término “custodia legal” del Art. 281 del nuevo Código Penal de 2004, supra: “Distíngase que, la custodia legal a que se refiere el tipo legal no incluye los convictos en sentencia suspendida o probatoria.”(27) Por su parte, la doctora Ortega Vélez, al enumerar las circunstancias según las cuales la evasión del sujeto activo constituiría fuga, no incluye al convicto que disfruta de una libertad a prueba al amparo de la Ley de Sentencia Suspendida.(28) En fin, esto, *889sin duda, constituye una notable ventaja de la libertad a prueba que provee la Ley de Sentencia Suspendida sobre el desvío que provee el Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra.
Ill

Discreción del Tribunal de Primera Instancia

En el caso de autos, ambas disposiciones legales, tanto el Art. 404(b) de la Ley de Sustancias Controladas de Puerto Rico, supra, así como el Art. 2 de la Ley de Sentencia Suspendida, supra, establecen que el tribunal podrá suspender respectivamente “todo procedimiento” o “los efectos de la sentencia de reclusión”, y conceder así la libertad a prueba.
Ya antes hemos señalado que la palabra “podrá” gene-ralmente implica la intención del legislador de conceder discreción al sujeto a quien se dirige.(29) No tenemos duda que ese es el caso en esta ocasión. Nada en el texto, el contexto ni en los historiales legislativos de las leyes en cuestión nos mueve a pensar otra cosa. De manera que, en cuanto a las leyes que nos ocupan, ambas disposiciones, al compartir la expresión “el tribunal podrá”, coinciden en conferir discreción al foro sentenciador para la otorgación de los correspondientes mecanismos.(30)
Al evaluar una determinación de un tribunal he-*890cha en el ejercicio de la discreción concedida expresamente por un estatuto, debemos primeramente tener presente la norma reiterada de hermenéutica jurídica que establece la presunción de corrección que cobija a tal determinación. Tal presunción sólo puede ser obliterada por la presencia ya sea de prejuicio, parcialidad, error manifiesto o abuso de discreción.(31) En Pueblo v. Ortega Santiago, 125 D.P.R. 203, 210 (1990), precisamente en el marco de una denega-toria de una solicitud de sentencia suspendida, señalamos que la determinación de un tribunal en el ejercicio de esa discreción se presume “justa y correcta”.(32)
En ese mismo caso definimos el término discreción señalando que “[discreción, naturalmente, significa tener poder para decidir en una u otra forma, esto es, para escoger entre uno o varios cursos de acción. En el ámbito judicial, sin embargo, el mencionado concepto ‘no significa poder para actuar en una forma u otra, haciendo abstracción del resto del Derecho ...’ ”. (Enfasis suprimido.)(33)
También en Pueblo v. Ortega, supra, nos expresamos con relación a la dificultad que entraña precisar cuándo un tribunal de justicia incurre en abuso de esa discreción.(34) En ese contexto señalamos lo siguiente: “No tenemos duda, sin embargo, de que el adecuado ejercicio de la discreción judicial está inexorable e indefectiblemente atado al concepto de la razonabilidad. Como expresáramos en Pueblo v. Sánchez González, supra, pág. 200, “ ‘[discreción es, pues, una forma de razonabilidad aplicada al *891discernimiento judicial para llegar a una conclusión justi-ciera (Enfasis suprimido.)(35)
En cuanto al Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra, ya hemos expresado que el tribunal goza, una vez otorga este desvío, de gran discreción para determinar la forma en que dicha rehabilitación ha de lograrse, así como de su duración. También hemos pautado que esa discreción está sujeta al período máximo fijado por el estatuto.(36)
IV

El concurso de leyes y el principio de especialidad

En lo pertinente, el Art. 12 del Código Penal de 2004 (33 L.P.R.A. sec. 4640) establece que “[c]uando un mismo hecho se regula por diversas disposiciones penales: (a) La disposición especial prevalece sobre la general”.(37) Este inciso (a) procede del segundo párrafo del Art. 5 del pasado Código Penal,(38) y dispone para la aplicación de lo que se conoce como el principio de especialidad.(39)
El principio de especialidad busca resolver los conflictos del concurso de leyes.(40) Este principio constituye uno de varios criterios utilizados para resolver la existencia del *892aparente concurso o conflicto entre varias leyes o disposi-ciones legales. (41)
Decimos que es un concurso aparente, porque el ordenamiento jurídico ofrece, de modo explícito o implícito, criterios para de-terminar la aplicabilidad de una u otra disposición penal en cada caso concreto. Este conflicto sería verdadero si el ordena-miento jurídico no brindase reglas para resolverlo; pero afor-tunadamente no es así. (Énfasis en el original.)(42)
Por otro parte, “[s]egún el principio de especialidad, existe concurso de leyes cuando de los varios preceptos aparentemente concurrentes uno de ellos contempla más específicamente el hecho que los demás, [por lo que] tal concurso de leyes debe resolverse aplicando sólo la ley más especial (lex spécialis derogat legem generalem: la ley especial deroga la general)”. (Escolio omitido.)(43)
En síntesis, se ha sostenido que el principio de especialidad es
... en rigor, una regla de interpretación estatutaria que toma en cuenta la relación de jerarquía en que se hallan las distin-tas normas que concurren en su aplicación a un hecho delictivo. En estos casos se aplica la ley especial, según la máxima lex specilais [sic] derogat legi generali, pues se parte del supuesto de que la finalidad de una regulación especial es excluir o desplazar la general. Y es que así tiene que ser, pues quien realiza el tipo específico siempre consuma el genérico, mientras que a la inversa no sucede lo contrario. (Citas y énfasis omitidos.)(44)
El tratadista Jiménez de Asúa también nos señala que este conflicto aparente de disposiciones penales “no sólo se *893presenta en orden de tipos delictivos, sino en cuanto a los preceptos de la Parte general (una circunstancia agravante o atenuante, por ejemplo)”, (45) lo que claramente pautamos en Pueblo v. Ramos Rivas, 171 D.P.R. 826, 836 (2007).
Ahora bien, se ha señalado que el concurso de leyes ocu-rre “cuando a una misma acción le son aplicables dos o más disposiciones penales que se excluyen entre sí”. (Énfasis en el original.)(46) Así, distinto al concurso ideal, en el cual varias disposiciones legales se aplican conjuntamente, en el concurso de leyes, “el hecho está igualmente compren-dido en varias disposiciones legales, pero éstas, lejos de ser susceptibles de aplicación conjunta, son incompatibles en-tre sí”. (Énfasis en el original.)(47)
Con relación al dilema que supone el seleccionar entre las leyes o disposiciones que participan de este concurso, Jiménez de Asúa nos plantea lo siguiente:
Ya sabemos que todo el ordenamiento jurídico, formado por distintas disposiciones, es uno y armónicamente dispuesto: al-gunas leyes son independientes entre sí, y otras se hallan coor-dinadas de modo que se integran o se excluyen recíprocamente. A menudo es sencillo decidir cuál de las dos normas del orde-namiento jurídico, concurrente en el mismo tiempo y lugar, es la aplicable al caso concreto; pero a veces se presentan dificul-tades y es preciso trazar reglas para saber cuándo una dispo-sición consiente [permite] o excluye [descarta] la coetánea [concurrente] o sucesiva [consecutiva] aplicación de otra, res-pecto a la misma situación de hecho. (Enfasis suplido.)(48)
De manera que es clara la posibilidad de que dos disposiciones legales coincidan en la atención de unos mis-mos hechos, pero que no necesariamente eso produzca un conflicto en su aplicación, sino que éstas puedan utilizarse a la misma vez, en la alternativa o subsiguientemente.
*894Por consiguiente, para que pueda ser de aplicación el principio de especialidad estatuido en el Art. 12 de nuestro Código Penal, supra, y como cuestión de umbral, es indispensable la existencia de un conflicto que hace incompatible la aplicación de dos o más disposiciones penales a la misma vez. Una vez se está ante este concurso o conflicto de leyes o disposiciones, entonces se procede a utilizar uno de los tres principios expuestos en el referido artículo. En caso de que el conflicto sea producto de un choque entre una ley o disposición general y una ley o disposición especial, entonces el principio aplicable es el de especialidad.
V

El principio de legalidad y su relación con el principio de especialidad

El principio de legalidad se encuentra estatuido en nuestra jurisdicción mediante el Art. 2 de nuestro Código Penal de 2004 (33 L.P.R.A. sec. 4630).(49) Este principio prohíbe el que se inste una acción penal por un hecho que no esté expresamente definido como delito y que se impongan penas o medidas de seguridad que la ley no establezca con anterioridad a los hechos.(50) En el derecho norteamericano, el principio de legalidad se refiere a que la institución autorizada para formular los delitos es la Legislatura. (51) Este principio se extiende a la ejecución de las penas y medidas de seguridad, al reconocerse que éstas no pueden dejarse al arbitrio de la autoridad administrativa penitenciaria, sino que se ejecutarán de la forma y *895circunstancias previstas por la ley.(52) No existe duda al-guna con relación a que el principio de legalidad constituye un precepto cardinal en nuestro derecho penal y en todos los componentes del sistema de justicia criminal puertorriqueño.(53)
Por otro lado, y como ya señalamos, el principio de es-pecialidad está estatuido en nuestro ordenamiento jurídico penal a través del Art. 12(a) de nuestro Código Penal de 2004, supra. Ahora bien, con relación específicamente a esta regla de interpretación estatutaria que constituye el principio de especialidad, ha sido algo limitado el número de ocasiones en que nos hemos expresado.(54) De hecho, no fue hasta hace muy poco, en Pueblo v. Ramos Rivas, supra, resuelto en 2007, cuando formulamos pauta por primera vez con relación a este principio, en lo concerniente a las penas. En ese caso reconocimos la alta pertinencia que ostenta el principio de legalidad en los casos como el de autos, en los que un ciudadano reclama que la pena que se le pretende aplicar es ilegal y resulta más onerosa que aque-lla que resultaría si se aplica el principio de especialidad.
En Pueblo v. Ramos Rivas, supra, pautamos que una persona que ha sido convicta en distintas ocasiones por violaciones a la Ley de Sustancias Controladas de Puerto Rico debe ser sentenciada en grado de reincidencia según la disposición de reincidencia de dicha ley y no según las *896disposiciones de reincidencia del Código Penal. Al así hacerlo, aplicamos el principio de especialidad del Art. 5 del antiguo Código Penal, para resolver lo que constituía un claro conflicto.(55) En tal ocasión nos enfrentamos a dos dis-posiciones de ley, una especial —Art. 401 de la Ley de Sustancias Controladas de Puerto Rico— y otra general —Arts. 61 y 62 del Código Penal del 1974— que, distinto al caso de autos, no otorgaban discreción alguna al juez sentenciador para su aplicación, sino que ambas reclamaban su implementación ante unos mismos hechos.
A su vez, en Pueblo v. Ramos Rivas, supra, la implementación de ambas disposiciones producían un resultado con-flictivo, pues la aplicación de la ley general —a contrario sensus de la ley especial— provocaba que la persona sen-tenciada sufriera una pena adicional, al no poder acogerse a las bonificaciones a las que tenía derecho, conforme lo dispuesto en Pueblo v. Pizarro Solís, 129 D.P.R. 911 (1992). Esto, según resolvimos en el propio caso de Pizarro Solís, supra, y reiteramos en Pueblo v. Ramos Rivas, supra, constituía una violación al principio de legalidad, pues producía un resultado más oneroso para la persona confinada.
Nótese, sin embargo, que tanto en Pueblo v. Ramos Rivas, supra, como en Pueblo v. Pizarro Solís, supra, los peticionarios ostentaban un derecho que se les estaba oblite-rando en violación al principio de legalidad. No podemos decir lo mismo en el caso de autos, pues el peticionario no puede reclamar la violación de un derecho que no ostenta.
Como hemos señalado, tanto la Ley de Sustancias Controladas como la Ley de Sentencia Suspendida conceden discreción al tribunal sentenciador en la otorgación de sus respectivos mecanismos de libertad a prueba. Tal discreción denota claramente la intención del legislador de que, al momento de decidir si se concede o no el *897mecanismo, se adjudique no un derecho, sino un privilegio. Recientemente, en Ford Motor v. E.L.A., 174 D.P.R. 735, 744 (2008), así lo reiteramos al señalar lo siguiente con relación al Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra:
Cónsono con dicha normativa, la Ley de Sustancias Contro-ladas de Puerto Rico permite a las personas que no han sido convictas anteriormente por delitos relacionados con sustan-cias controladas, y que son acusadas de posesión según el Art. 404 de dicha ley, acogerse al privilegio de libertad a prueba. Del mismo modo que la Regla 247.1 de Procedimiento Criminal, supra, la libertad a prueba contemplada por el Artículo 404(b) de la Ley de Sustancias Controladas de Puerto Rico dispone que el tribunal no hará pronunciamiento de culpabilidad cuando el acusado se somete a un programa de desvío cuyo fin es la rehabilitación y el tratamiento de la persona con problemas de adicción a sustancias controladas. Si la persona cumple con las condiciones impuestas, el tribunal puede exo-nerarla y sobreseer el caso en su contra. (Citas omitidas y énfasis suplido.)(56)
De esa misma forma nos hemos expresado en múltiples ocasiones con relación al mecanismo de libertad a prueba que provee la Ley de Sentencia Suspendida. (57) De manera que en cuanto a los dos mecanismos de libertad a prueba que nos ocupan en el caso de autos, el provisto por la Ley de Sentencia Suspendida y el Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra, no existe duda de que la concesión de ambos por el tribunal sentenciador constituye un privilegio y no un derecho.(58)
*898VI
Ante la letra clara de ambas disposiciones en cuestión y la ausencia de alguna otra circunstancia que nos mueva a lo contrario, nos reiteramos en que la concesión del lla-mado desvío del Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra, así como de la libertad a prueba que concede el Art. 2 de la Ley de Sentencia Suspendida, supra, es un privilegio cuya otorgación descansa en la sana discreción del juez sentenciador.
De igual forma, nada encontramos en el texto de ambos estatutos, así como en sus historiales legislativos, que nos mueva a pensar que el legislador tuvo la intención de res-tringir las alternativas del juez, así como la del prospecto probando, a que éste únicamente pueda solicitar para recibir un desvío al amparo del Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, supra. Del legislador haber tenido la intención de privar al tribunal sentenciador de la discreción de escoger cuál de ambas disposicio-nes le era más conveniente al probando, así lo hubiera expresado. Nuevamente, no encontramos indicio alguno de que esa fuera la intención legislativa.
En el caso de autos, el juez de instancia decidió no con-ceder el desvío que el peticionario estaba solicitando, sino la libertad a prueba del Art. 2 de la Ley de Sentencia Suspendida, supra. Al así hacerlo, tenemos que presumir que el Juez entendió que esa era la mejor opción para el pros-pecto probando y la que mejor servía los fines de la justicia. Tal determinación goza de una presunción de ser una justa y correcta, por lo que sólo puede ser revocada ante prueba que nos convenza de que el tribunal abusó de su discreción. *899Ante tal juicio, el escrutinio debe ser uno que evalúe la razonabilidad de lo concedido, ante las circunstancias prevalecientes.
No existe prueba en el expediente de autos que nos mueva a revocar la determinación del juez sentenciador. Al contrario, su determinación nos parece una razonable a la luz del informe presentencia que éste tuvo ante sí. La Regla 162.1 de Procedimiento Criminal(59) establece que el Tribunal, antes de dictar sentencia por una convicción por delito grave —excepto aquellos de primer grado— “deberá tener ante sí un informe que le haya sido rendido, después de haberse practicado una investigación minuciosa de los antecedentes de familia e historial social de la persona convicta ... que le permita emitir una decisión racional de la sentencia”. Como señala esta regla, son varios los factores que el Juez debe considerar antes de dictar sentencia, de manera que ésta responda al criterio de razonabilidad.
En el caso de autos, el juez de instancia antes de tomar su decisión tuvo ante sí el informe presentencia. (60) De dicho informe se desprende lo siguiente:(61)
a) Carlos Hernández Villanueva el 1 de febrero de 2007, en Carolina, Puerto Rico, poseía sustancias controladas conocidas como Marihuana y Cocaína.
b) El Sr. Hernández Villanueva participó de manera activa en la venta de drogas. Este lo hacía junto a sus amistades.
c) Admitió que él se encontraba vendiendo sustancias contro-*900ladas y que la misma la guardaba en el monte donde los agentes la encontraron.(62)
d) Según la Policía de Puerto Rico es primer ofensor, aunque surgen dos conflictos previos de fecha 10/03/06 por Art. 404 y 412 de la Ley de Sustancias Controladas, por los que no hubo causa en Vista Preliminar.
e) Carlos Hernández Villanueva fue un estudiante con proble-mas de aprendizaje. Su padre lo llevaba a la escuela, pero él abandonaba la misma, ya que no quería estudiar. Su abuela decidió darlo de baja de la escuela. Se auscultó por la TSS si deseaba continuar estudios y Carlos Hernández Villanueva verbalizó que no le interesaba.
f) Carlos se inició en uso de marihuana a los 12 años, a los 12 años [también] se inició en el uso de cerveza y a los 20 años se inició en el uso de cocaína vía nasal. ...
g) Fue evaluado en el área de sustancias controladas y de al-coholismo por el programa Alternativas Psicoeducativas de Puerto Rico. Se recomendó que se beneficiara de tratamiento en el área de sustancias controladas.
h) Se le realizó una prueba de drogas en el proceso de evalua-ción y los resultados fueron negativos. (Enfasis en el original y énfasis suplido.)
De los datos del mencionado informe, podemos sin duda concluir que el aquí peticionario ha sido usuario de sustan-cias controladas. Sin embargo, no sabemos con certeza si al momento de su arresto se encontraba adicto a ellas; nótese que durante su evaluación dio negativo al uso de drogas. Lo que sí sabemos es que estaba vendiendo drogas. Por otro lado, el informe refleja que el aquí peticionario ya ha tenido la experiencia de abandonar una institución forma-tiva y de estructura como es la escuela, y que no tiene interés en continuar sus estudios.
Contando con todos esos datos, el juez sentenciador en-tendió más justo y conveniente no otorgarle el desvío del Art. 404(b)(1) de la Ley de Sustancias Controladas, supra, y sí una libertad a prueba, al amparo del Art. 2 de la Ley *901de Sentencia Suspendida, supra. No vemos que tal deter-minación sea una irrazonable, por lo que no debemos inter-venir con tal discreción judicial.
VII
Con relación a la alegación por parte del peticionario de que la determinación del tribunal de instancia es violatoria del Art. 12(a) del Código Penal, supra, y del debido proceso de ley constitucional, no le asiste la razón.
Como determinamos, en el presente caso no existe un conflicto en la aplicación de las dos disposiciones de ley que atienden el asunto en controversia, esto es, el mecanismo de libertad a prueba a utilizarse. Más bien, para una misma situación de hechos, el legislador ha concebido el que ambas disposiciones puedan utilizarse alternativamente.
En ausencia de una determinación legislativa ex-presa de otra índole, no cabe hablar del principio de especialidad cuando no existe una obligación de implementar ninguna de las disposiciones que coinciden en su aplicación a una misma situación de hechos. Por lo tanto, no existe violación al principio de especialidad, como tampoco al debido proceso de ley, pues el peticionario no ostenta un derecho a que se le conceda el desvío en controversia, sino que es un asunto que involucra la sana discreción del juez sentenciador.
Como hemos señalado, tal discreción no es absoluta, por lo que todo ciudadano tiene el derecho de cuestionar y los tribunales apelativos el deber de asegurar el correcto uso de ésta. Pero tal deber judicial para nada cambia la natu-raleza de un mecanismo, al cual consecuentemente hemos definido como un privilegio. En ese sentido, el juez que evalúa la concesión del privilegio se encuentra compelido únicamente por su conciencia y por los parámetros juris-prudenciales que deben guiar el buen uso de su discreción.
*902VIII
Por todo lo anterior, se confirma la sentencia del Tribunal de Apelaciones.
La Juez Asociada Señora Rodríguez Rodríguez disintió con una opinión escrita, a la cual se unieron el Juez Presi-dente Señor Hernández Denton y la Jueza Asociada Se-ñora Fiol Matta.

(1) Ley Núm. 259 de 3 de abril de 1946 (34 L.P.R.A. sec. 1026 et seq.).


(2) El foro de instancia dictó sentencia condenando al peticionario a tres años de cárcel por cada delito, a cumplirse de manera concurrente, y suspendió los efectos de la sentencia bajo la condición ya señalada, entre otras que comúnmente se requieren.


(3) Ford Motor v. E.L.A., 174 D.P.R. 735 (2008); Pueblo v. Martínez Lugo, 150 D.P.R. 238, 246 (2000); Martínez Reyes v. Tribunal Superior, 104 D.P.R. 407, 409 (1975).


(4) En Pueblo v. Román Santiago, 109 D.P.R. 485, 488 (1980), señalamos que “la primera oración del tercer párrafo [del Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico] permite que, aun cuando el probando no haya violado nin-guna de las condiciones impuéstasle [sic] para su libertad a prueba, el tribunal con-serva su discreción para exonerarle. Ello supone que, concluido el período de libertad a prueba, se evalúe la conducta observada por el probando durante dicho período y se determine entonces, luego de una vista, si procede o no su exoneración. Es decir, debe demostrarse que el probando se ha rehabilitado”. (Enfasis suplido.)


(5) Ford Motor v. E.L.A., supra; Pueblo v. Martínez Lugo, supra.


(6) Art. 404(b)(1) de la Ley de Sustancias Controladas de Puerto Rico, Ley Núm. 4 de 23 de junio de 1971 (24 L.P.R.A. 2404(b)(1)).


(7) Íd.


(8) Pueblo v. Torres Serrano, 175 D.P.R. 447 (2009); Pueblo v. Vázquez Carrasquilla, 174 D.P.R. 40 (2008); Pueblo v. Zayas Rodríguez, 147 D.P.R. 530, 549 (1999); Vázquez v. Caraballo, 114 D.P.R. 272 (1983); Pueblo v. Vélez, 76 D.P.R. 142, 148 (1954); Alcalá v. Corte, 66 D.P.R. 430, 433 (1946).


(9) No habremos de reseñar los requisitos enumerados en el artículo, por no estar en controversia en el caso de autos que el peticionario califica para los dos mecanismos de libertad a prueba.


(10) 33 L.P.R.A. sec. 4681.


(11) Además, el Art. 2A de la Ley de Sentencia Suspendida, 34 L.P.R.A. sec. 1027a, por su parte, dispone lo siguiente:
“Como condición a la libertad a prueba, la persona sentenciada habrá satisfecho la pena especial al Fondo de Víctimas dispuesta en el Código Penal del Estado Libre *882Asociado de Puerto Rico, consentirá a someterse a un programa regular para la detección de presencia de sustancias controladas mediante pruebas confiables que permitan su orientación, tratamiento, y rehabilitación ....”


(12) Pueblo v. Zayas Rodríguez, supra, págs. 535-536; Pueblo v. Pacheco Torres, 128 D.P.R. 586, 589 (1991); Vázquez v. Caraballo, supra, pág. 278.


(13) Véase Informe Conjunto de las Comisiones de lo Jurídico Penal y de Salud y Bienestar del Senado sobre el P. de la C. 1323 de 7 de junio de 1971, 3ra Sesión Ordinaria, 6ta Asamblea Legislativa, págs. 20-21 (posteriormente aprobado como la Ley de Sustancias Controladas de Puerto Rico).


(14) Ley de Sustancias Controladas de Puerto Rico. Nótese que la referida enmienda impuso al juez que concede el desvío la obligación de hacer esta advertencia.


(15) D. Nevares-Muñiz, Nuevo Código Penal de Puerto Rico, Hato Rey, Ed. Inst. para el Desarrollo del Derecho, 2005, pág. 365.


(16) Rivera v. Delgado, 82 D.P.R. 692, 695 (1961).


(17) Nevares-Muñiz, op. cit., pág. 366.


(18) Informe de la Comisión de lo Jurídico Penal de la Cámara de Representantes sobre el P. de la C. 1066 de 1 de diciembre de 1994, 6ta Sesión Ordinaria, 12ma Asamblea Legislativa, pág. 6.


(19) Íd., pág. 7.


(20) A.M. López Beltrán, Aplicación de un modelo sistemático para propiciar la autoeficacia y modificación de conducta de los participantes en el proceso de cortes de drogas, 78 (Núm. 1) Rev. Jur. U.P.R. 5 (2009).


(21) R.R. MacNair y J.G. Corazzini, Client Factors Influencing Group Therapy Dropout, 31 (Núm. 2) American Psycological Association 352-362 (1994); C. Swett y J. Noones, Factors Associated With Premature Termination From Outpatient Treatment, 40 American Psycological Association 947-951 (1989).


(22) La mayoría de estas instituciones, llamados Centros o Hogares de Rehabi-litación para la adicción, tienen un enfoque obviamente terapéutico, y cuentan con normas que son necesarias para dar estructura al probando y orden a la institución. Hay personas adictas que terminan siendo expulsados en múltiples ocasiones de varias de estas instituciones, porque no se ajustan a esas normas. Esas instituciones, la mayoría de las veces, ya no están dispuestas a recibir nuevamente a esa persona.


(23) El Art. 281 del Código Penal, supra, establece que la pena por ese delito “se impondrá además de la sentencia que corresponda por el otro delito o a la que esté cumpliendo. En este delito no estarán disponibles las penas alternativas a la reclusión”. (Enfasis suplido.)


(24) Este artículo dispone lo siguiente:

“Sec. 1027a. Sistema de libertad a prueba-Condiciones adicionales

“El tribunal sentenciador, en todo caso en que ordene que la persona senten-ciada quede en libertad a prueba, impondrá y hará constar por escrito, como parte de las condiciones de la libertad a prueba, el compromiso del probando de no incurrir en conducta delictiva y de no asociarse con personas reconocidas por su participación en actividades ilegales mientras este disfrutando de los beneficios que le conceden las secs. 1026 a 1029 de este título.
“Como condición a la libertad a prueba, la persona sentenciada habrá satisfecho la pena especial al Fondo de Victimas dispuesta en el Código Penal del Estado Libre Asociado de Puerto Rico, consentirá a someterse a un programa regular para la detección de presencia de sustancias controladas mediante pruebas confiables que permitan su orientación, tratamiento, y rehabilitación, a la toma de muestra para el análisis de ADN de ser requerido por la ley y, además, tener registrado su nombre, dirección y otros datos personales en el Registro de Personas Convictas por Delitos Sexuales Violentos y Abuso Contra Menores que se crea por ley en el Sistema de Información de Justicia Criminal o en el Registro de Personas Convictas por Corrup-ción, cuando haya sido convicto por alguno de los delitos allí enumerados.
“La persona sentenciada consentirá, además, a que se le pueda revocar su liber-tad a prueba en ausencia si ésta ha abandonado la jurisdicción o si se desconoce su paradero por haber cambiado de dirección sin haberlo informado a su oficial probatorio.
*888“Además, el probando, como condición a su libertad a prueba, consentirá a que, de ser acusado de cometer un delito grave, se celebre conjuntamente con la vista de determinación de causa probable la vista sumaria inicial que dispone la sec. 1029 de este título. La determinación de causa probable de la comisión de un nuevo delito es causa suficiente para, en ese momento, revocar provisionalmente los beneficios de la libertad a prueba.”


(25) De hecho, las condiciones que en la práctica se imponen a una persona adicta a las drogas, en el sentido de permanecer recluido en un centro u hogar de rehabilitación, son prácticamente las mismas bajo la Ley de Sentencia Suspendida como bajo la Ley de Sustancias Controladas de Puerto Rico.


(26) Una vez celebrado el procedimiento requerido por el Art. 4 de la propia ley, 34 L.P.R.A. sec. 1029.


(27) Nevares-Muñiz, op. cit., pág. 367.


(28) Específicamente, la doctora Ortega Vélez señala que “[piara que una conducta sea punible como ‘fuga’ se requiere que el sujeto activo se evada mientras se encuentra sometido legalmente (1) a detención preventiva, (2) a reclusión: cumpliendo sentencia firme o en trámite de apelación; (3) o a medida de seguridad de internación, o sometido a (4) tratamiento y rehabilitación en un programa del E.L.A., conforme a un procedimiento especial de desvío bajo la Regla 247.1 de Proc. Criminal, (5) a tratamiento y rehabilitación en un programa del E.L.A., conforme a un *889procedimiento especial de desvío bajo el inciso (b) del Art. 404 de la Ley de Sustancias Controladas, o (7) [sic] tratamiento de rehabilitación en un programa privado, supervisado y licenciado por una agencia del E.L.A., conforme a un procedimiento especial de desvío bajo el inciso (b) del Art. 404 de la Ley de Sustancias Controladas”. R. Ortega-Vélez, Código Penal de Puerto Rico, San Juan, Eds. Chrisely, 2007, pág. 256.


(29) Blás v. Hosp. Guadalupe, 146 D.P.R. 267, 319 (1998); Srio. de Justicia v. Tribunal Superior, 95 D.P.R. 158, 161 (1967); Ex parte Detrés, 67 D.P.R. 381, 384 (1947); Boneta Ex parte, 39 D.P.R. 154, 166 (1929).


(30) Pueblo v. Zayas Rodríguez, supra, pág. 536; Pueblo v. Ortiz Delgado, 126 D.P.R. 579, 582-583 (1990) (Sentencia); Pueblo v. Vega Vélez, 125 D.P.R. 188, 201 (1990); Martínez Reyes v. Tribunal Superior, supra, págs. 411-412.


(31) Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299, 316 (1991); Pueblo v. Mattei Torres, 121 D.P.R. 600, 614-615 (1988); Pueblo v. Torres Montañez, 106 D.P.R. 125, 130-131 (1977).


(32) Véanse, además: Pueblo v. Pérez Bernard, 99 D.P.R. 834, 839 (1971); Pueblo v. Feliciano, 67 D.P.R. 247, 250 (1947).


(33) Pueblo v. Ortega Santiago, supra, pág. 211. Véase, además, Pueblo v. Sánchez González, 90 D.P.R. 197, 200 (1964).


(34) Pueblo v. Ortega, supra, pág. 211.


(35) Íd.


(36) Pueblo v. Martínez Lugo, supra, pág. 246; Pueblo v. Román Santiago, supra, pág. 488.


(37) El Art. 12 del Código Penal de 2004 dispone lo siguiente:

“Artículo 12. Concurso de disposiciones penales.

“Cuando un mismo hecho se regula por diversas disposiciones penales:
“(a) La disposición especial prevalece sobre la general.
“(b) La disposición de mayor alcance de protección al bien jurídico absorberá la de menor amplitud, y se aplicará la primera.
“(c) La subsidiaria aplicará sólo en defecto de la principal, si se declara expresamente dicha subsidiaridad, o ésta se infiere.” 33 L.P.R.A. sec. 4640.


(38) 33 L.P.R.A. 3005 (ed. 2001).


(39) Nevares-Muñiz, op. cit., pág. 14.


(40) Íd.


(41) Véase L. Jiménez de Asúa, Tratado de Derecho Penal, 2da ed., Buenos Aires, Ed. Losada, 1958, T. II, pág. 540.


(42) L. Jiménez de Asúa, La Ley y el Delito, 13ra ed., Buenos Aires, Ed. Sudamericana, 1984, págs. 141-142.


(43) S. Mir Puig, Derecho Penal: Parte General, 8va ed., Barcelona, Ed. Reppertor, 2008, pág. 654.


(44) Pueblo v. Ramos Rivas, 171 D.P.R. 826, 836-837 (2007). Véase, además, H.H. Jescheck y T. Weigend, Tratado de Derecho Penal: Parte General (M. Olmedo Cardenete, trad.), 5ta ed., Granada, Ed. Comares, 2002, pág. 790.


(45) L. Jiménez de Asúa, La Ley y el Delito, op. cit., pág. 141.


(46) A. Arroyo de las Heras, Manual de derecho penal: el delito, Pamplona, Ed. Aranzadi, 1985, pág. 812.


(47) Íd.


(48) Jiménez De Asúa, La Ley y el Delito, op. cit., pág. 141.


(49) El Art. 2 del Código Penal de 2004 dispone expresamente que “[n]o se instará acción penal contra persona alguna por hecho que no esté expresamente defi-nido como delito en este Código o mediante ley especial, ni se impondrá pena o medida de seguridad que la ley no establezca con anterioridad a los hechos”. 33 L.P.R.A. sec. 4630.


(50) Pueblo v. Figueroa Pomales, 172 D.P.R. 403 (2007).


(51) D. Nevares-Muñiz, Derecho penal puertorriqueño: parte general, 6ta. ed., San Juan, Ed. Inst. para el Desarrollo del Derecho, 2010, pág. 75.


(52) Pueblo v. Bonilla, 148 D.P.R. 486 (1999).


(53) En Pueblo v. Pizarro Solís, 129 D.P.R. 911 (1992), confirmamos, basado en parte en este principio, una resolución del Tribunal de Primera Instancia que orde-naba a la Administración de Corrección que realizara los cómputos correspondientes a unas bonificaciones en favor de un convicto habitual que al momento de su reclamo llevaba cuatro años encarcelado cumpliendo su sentencia.


(54) Lo hicimos en Pueblo v. López Pérez, 106 D.P.R. 584 (1977), con relación a la aplicación del principio ante dos leyes especiales (Ley de Armas y Ley de Caza); en Pueblo v. Mena Peraza, 113 D.P.R. 275 (1982), con la aplicación del principio ante una ley general (Código Penal) vis-á-vis una ley especial (Ley de Instituciones Hipotecarias); en Pueblo v. Pérez Casillas, 117 D.P.R. 380 (1986), aplicación del principio ante dos leyes generales; en Pueblo v. Calderón Álvarez, 140 D.P.R. 627 (1996), dos disposiciones de una ley general (Código Penal), y en Pueblo v. Ramos Rivas, 171 D.P.R. 826 (2007).


(55) Como señalamos en de Pueblo v. Ramos Rivas, supra, pág. 837 esc.4 “[e]l Art. 12(a) del Código Penal —de 2004— ... regula el principio de especialidad por términos muy similares al dispuesto en el Art. 5 del Código Penal ... de 1974”.


(56) Véanse, además: Pueblo v. Texidor Seda, 128 D.P.R. 578, 584 (1991); Martínez Reyes v. Tribunal Superior, supra, pág. 411 (1975).


(57) Pueblo v. Zayas Rodríguez, supra; Pueblo v. Molina Virola, 141 D.P.R. 713 (1996); Pueblo v. Texidor Seda, supra; Pueblo v. González Olivencia, 116 D.P.R. 614 (1985); Pueblo v. Laboy, 110 D.P.R. 164 (1980); Pueblo v. Álvarez Maurás, 100 D.P.R. 620 (1972); Pueblo v. Martínez Rivera, 99 D.P.R. 568 (1971).


(58) Con relación al mecanismo de sentencia suspendida, en múltiples ocasiones hemos utilizado el término “derecho limitado” para referirnos a ese privilegio. No obstante, siempre hemos tenido el cuidado de hacerlo única y exclusivamente en el contexto del debido proceso de ley que se requiere para revocar la libertad a prueba concedida a un probando. Véanse: Álamo Romero v. Adm. Corrección, 175 D.P.R. *8987383 (2009); Pueblo v. Molina Virola, supra, pág. 719; Torres Rosario v. Alcaide, 133 D.P.R. 707, 722 (1993), opinión disidente del Juez Asociado Señor Hernández Denton; Pueblo v. Pérez Rivera, 129 D.P.R. 306, 323 (1991) (Sentencia); Pueblo v. Pacheco Torres, supra, pág. 600 (1991), voto particular y de conformidad del Juez Asociado Alonso Alonso; Maldonado Elias v. González Rivera, 118 D.P.R. 260, 274 (1987), voto particular del Juez Asociado Señor Hernández Denton; Martínez Torres v. Amaro Pérez, 116 D.P.R. 717, 722-723 (1985).


(59) 34 L.P.R.A. Ap. II, R. 162.1.


(60) El referido informe no fue controvertido por el peticionario, conforme lo permite la Regla 162.1 de Procedimiento Criminal, supra, que en su parte pertinente señala:
“El tribunal dará acceso a los informes presentencia a los acusados o peticiona-rios, a sus abogados y al Ministerio Fiscal, a los fines de que éstos puedan ser con-trovertidos mediante la presentación de prueba.
“Sólo se mantendrá como confidencial aquella información que hubiere sido prestada por la víctima o por personas particulares a quienes se les hubiere ofrecido dicha garantía.”


(61) Véase Apéndice, pág. 67.


(62) Es menester señalar que contra el peticionario originalmente se encontró causa probable para arresto por dos delitos de posesión con intención de vender sustancias controladas (Art. 401). Sin embargo, en vista preliminar el Tribunal no encontró causa por esos delitos, sino por mera posesión (Art. 404). El Ministerio Público presentó solicitud de vista preliminar en alzada, pero nuevamente no hubo causa.